DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 11/1/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 11/1/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Double Patenting
4.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,9 and 10 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claim 1 respectively Application No 15/493.500.

The claims of the instant application corresponds to the patented claim as follows:
Instant application 16/610,259
Regarding claim 1,An ophthalmologic microscope comprising: an illuminating optical system for illuminating a subject's eye; an observation optical system  comprising an observation optical system for left eye and an observation optical system for right eye to observe the subject's eye illuminated by the illuminating optical system; an objective lens through which an optical axis of the observation optical system for left eye and an optical axis of the observation optical system for right eye of the observation optical system commonly penetrate; and an OCT optical system comprising a light path of a measuring light for testing the subject's eye by Optical Coherence Tomography,  a deflection optical element that scans the measuring light, and an objective lens for OCT through which the optical axis of the OCT optical system penetrates;  wherein the observation optical system, the objective lens, and the OCT optical system are placed in such a way that the optical axis of the OCT optical system does not penetrate through the objective lens through which the optical axis of the observation optical system penetrates, and  wherein the deflection optical element and the objective lens for OCT are in a substantially optically conjugate positional relation.  
Regarding claim 2, the OCT optical system further comprising : a first optical member that guides a light from an OCT light source to a first optical axis direction;   a first reflecting member that guides the light guided to the first optical axis direction to a second optical axis direction substantially perpendicular to the first optical axis direction; 
 Regarding claim 9,a  function expansion unit used for an ophthalmologic microscope comprising: an illuminating optical system for illuminating a subject's eye; an observation optical system that comprises an observation optical system for left eye and an observation optical system for right eye to observe the subject's eye illuminated by the illuminating optical system; and an objective lens through which the optical axis of the observation optical system for left eye and the optical axis of the observation optical system for right eye of the observation optical system commonly penetrate, a joint attachable to and detachable from the ophthalmologic microscope; and   an OCT optical system comprising a light path of a measuring light for testing the object's eye by Optical Coherence Tomography, a deflection optical element that scans the measuring light, and an objective lens for OCT, wherein, when attaching the function expansion unit to the ophthalmologic microscope via the joint, the optical axis of the OCT optical system does not penetrate through the objective lens but penetrates through the objective lens for OCT, and wherein the deflection optical element and the objective lens for OCT are in a substantially optically conjugate positional relation.  
Regarding claim 10, the OCT optical system further comprising : a first optical member that guides a light from an OCT light source to a first optical axis direction; a first 
U.S. patent  No.1,116,6631 B2  
 Regarding claim 1, An ophthalmologic microscope comprising: an illuminating optical system for illuminating a subject's eye; an observation optical system that comprises an observation optical system for left eye and an observation optical system for right eye to observe the subject's eye illuminated by the illuminating optical system; an objective lens through which an optical axis of the observation optical system for left eye and an optical axis of the observation optical system for right eye of the observation optical system commonly penetrate; and an OCT optical system for scanning a measuring light to test the subject's eye with Optical Coherence Tomography wherein  the observation optical system, the objective lens, and the OCT optical system are placed in such a way that the optical axis of the OCT optical system does not penetrate through the objective lens through which the optical axis of the observation optical system penetrates, and the optical axis of the observation optical system and the optical axis of the OCT optical system are non-coaxial; and further comprising  SLO optical system that scans a light ray which is a visible ray, a near infrared ray, or an infrared ray and guides the light to the subject's eye so as to become substantially coaxial with the optical axis of the OCT optical system, and the SLO optical system being configured such that the ophthalmologic microscope an area including a section of the subject's eye where the OCT optical system scans, with the SLO optical system.  
Regarding claim 2,The ophthalmologic microscope according to claim 1, wherein  the OCT optical system comprises: a first optical member that guides a light from an OCT light source to a first optical axis direction;  4Docket No. 112899.021520PATENT Application No. 16/616,564 Preliminary Amendment a first reflecting member that guides the light guided to the first optical axis direction to a second optical axis direction substantially perpendicular to the first optical axis direction; a second optical member that relays the light guided to the second optical axis direction; a second reflecting member that guides the light relayed by the second optical member to a third optical axis direction substantially perpendicular to the second optical axis direction; and an objective lens for OCT that is placed on the third optical axis direction and irradiates a prescribed section of the subject's eye with the light guided to the third optical axis direction.
Regarding claim 9, A function expansion unit for an ophthalmologic microscope comprising- an illuminating optical system for illuminating a subject's eye an observation optical system comprising  an observation optical system for a left eye and an observation optical system for a right eye to observe the subject's eye illuminated by the illuminating optical system; when the function expansion unit is attached to the ophthalmologic microscope via the joint, and wherein the optical axis of the OCT optical system and the optical axis of the SLO optical system are substantially coaxial, and the ophthalmologic microscope can observe a section of the subject's eye where the OCT optical system scans, with the SLO optical system.  
Regarding claim 10, The function expansion unit according to claim 9, wherein the OCT optical system comprises: a first optical member that guides a light from an OCT light source to a first optical axis direction; a first reflecting member that guides the light guided to the first optical axis direction to a second optical axis direction substantially perpendicular to the first optical axis direction; a second optical member that relays the light guided to the second optical axis direction; a second reflecting member that guides the light relayed by the second optical member to a third optical axis direction substantially perpendicular to the second optical axis direction; and an objective lens for OCT that is placed on the third optical axis direction and irradiates a prescribed section of the subject's eye with the light guided to the third optical axis direction.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Izatt et al (2012/0092615 A1). In view of ISHINABE (2018/0116502 A1).
 Regarding claim 1, Izatt et al  discloses (refer to figures 2,17 and 19) an ophthalmologic microscope  comprising: an illuminating optical system (2110,paragraph 0100) for illuminating a subject's eye; an observation optical system (microscope 2100 , paragraph 0100)  comprising an observation optical system for left eye and an observation optical system for right eye to observe the subject's eye illuminated by the illuminating optical system ( objective 2102, paragraph 0100) through which an optical axis of the observation optical system for left eye and an optical axis of the observation optical system for right eye of the observation optical system commonly penetrate; and an OCT optical system (OCT  unit 2500 , paragraph 0100) that  comprising a light path of a measuring light for testing the subject's eye by Optical Coherence Tomography,  deflection optical element that scans the measuring light, and an objective lens for OCT 
Izatt et al discloses all of the claim limitations not explicitly discloses the deflection optical element and the objective lens   for OCT are in a substantially optically conjugate positional relation.  
 ISHINABE discloses the deflection optical element (DM1) and the objective lens (111) for OCT are in a substantially optically conjugate positional relation (figure 1).  
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide the deflection optical element and the objective lens for OCT are in a substantially optically conjugate positional relation in to the Izatt et al   an ophthalmologic microscope system for the purpose of an objective lens and data acquisition system is configured to acquire data of a subject eye via the objective lens as taught by ISHINABE (paragraph 0005).
Regarding claim 2, combination of  Izatt et al in view of ISHINABE  discloses the OCT optical system further comprising : a first optical member that guides a light from an OCT light source to a first optical axis direction;   a first reflecting member that guides the light guided to the first optical axis direction to a second optical axis direction substantially perpendicular to the first optical axis direction; a second optical member that relays the light guided to the second optical axis direction; a second reflecting member that guides the light relayed by the second optical member to a third optical 
Regarding claim 3, combination of  Izatt et al in view of ISHINABE  discloses wherein:  the deflection optical element comprises  a pair of two deflection optical elements that scan in a different direction, the deflection optical element i4 comprises a relay optical system on a light path between the two deflection optical elements, and both of the two deflection optical elements are in a substantially optically conjugate positional relation with the objective lens for OCT.  
Regarding claim 4, combination of  Izatt et al in view of ISHINABE  discloses wherein: the objective lens has a partial shape of circular lens or a shape of circular lens with a cutout or hole, wherein the optical axis of the OCT optical system penetrates through a portion where the objective lens does not exist, or through the cutout or hole provided in the objective lens.  
Regarding claim 5, combination of  Izatt et al in view of ISHINABE  discloses further comprising: either a circular lens or a lens comprising  part of a circular lens is divided in two, with one of the divided lenses being s the objective lens and the other being s the objective lens for OCT.  
Regarding claim 6, combination of  Izatt et al in view of ISHINABE  discloses further comprising  an objective lens position control mechanism that adjusts a position of the objective lens or the objective lens for OCT.  

Regarding claim 8, combination of  Izatt et al in view of ISHINABE  discloses further comprising a detachable front- end lens onto a light path between the subject's eye and the objective lens to observe a retina of the subject's eye.  
Regarding claim 9, Izatt et al  discloses (refer to figures 2,17 and 19) a  function expansion unit used for an ophthalmologic microscope comprising: an illuminating optical system for illuminating a subject's eye (2110,paragraph 0100); an observation optical system that comprises an observation optical system for left eye and an observation optical system (microscope 2100 , paragraph 0100) for right eye to observe the subject's eye illuminated by the illuminating optical system; and an objective lens through which the optical axis of the observation optical system for left eye and the optical axis of the observation optical system for right eye of the observation optical system commonly penetrate, a joint attachable to and detachable from the ophthalmologic microscope; and an OCT optical system (OCT  unit 2500 , paragraph 0100) comprising a light path of a measuring light for testing the object's eye by Optical Coherence Tomography, a deflection optical element that scans the measuring light, and an objective lens for OCT, wherein, when attaching the function expansion unit to the ophthalmologic microscope via the joint, the optical axis of the OCT optical system does not penetrate through the objective lens but penetrates through the objective lens for OCT (figure 17) .

 ISHINABE discloses the deflection optical element (DM1) and the objective lens (111) for OCT are in a substantially optically conjugate positional relation (figure 1).  
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide the deflection optical element and the objective lens for OCT are in a substantially optically conjugate positional relation in to the Izatt et al   an ophthalmologic microscope system for the purpose of an objective lens and data acquisition system is configured to acquire data of a subject eye via the objective lens as taught by ISHINABE (paragraph 0005).
Regarding claim 10, t combination of  Izatt et al in view of ISHINABE  discloses he OCT optical system further comprising : a first optical member that guides a light from an OCT light source to a first optical axis direction; a first reflecting member that guides the light guided to the first optical axis direction to a second optical axis direction substantially perpendicular to the first optical axis direction; a second optical member that relays the light guided to the second optical axis direction; and a second reflecting member that guides the light relayed by the second optical member to a third optical axis direction substantially perpendicular to the second optical axis direction, wherein the objective lens for OCT is placed on the third optical axis so that it can irradiate a prescribed section of the subject's eye with the light guided to the third optical axis direction.  

Regarding claim 12, combination of Izatt et al in view of ISHINABE discloses further comprising  a detachable front-end lens onto a light path between the subject's eye and the objective lens to observe a retina of the subject's eye.  
Regarding claim 13, combination of  Izatt et al in view of ISHINABE  discloses function expansion set for an ophthalmologic microscope, comprising: a function expansion unit comprising:  an illuminating optical system for illuminating a subject's eye; an observation optical system that comprises an observation optical system for left eye and an observation optical system for right eye to observe the subject's eye illuminated by the illuminating optical system; and an objective lens through which the optical axis of the observation optical system for left eye and the optical axis of the observation optical system for right eye of the observation optical system commonly penetrate; a joint attachable to and detachable from the ophthalmologic microscope; and an OCT optical system comprising: a light path of a measuring light for testing the object's eve by Optical Coherence Tomography, a deflection optical element that scans the measuring light; and an objective lens for OCT,  wherein, when attaching the function expansion unit to the ophthalmologic microscope via the joint, the optical axis of the OCT optical system does not penetrate through the objective lens but penetrates through the 
Regarding claim 14, combination of  Izatt et al in view of ISHINABE  discloses wherein: the objective lens for replacement has either a partial shape of circular lens or a shape of circular lens with a cutout or hole, wherein when replacing the objective lens with the objective lens for replacement and attaching the function expansion unit to the ophthalmologic microscope via the joint, the optical axis of the OCT optical system penetrates through a portion where the objective lens for replacement does not exist, or through the cutout or hole provided in the objective lens for replacement. 
Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/19/2022